

Exhibit 10.1


INDEPENDENT DIRECTOR AGREEMENT


THIS AGREEMENT (“Agreement”) is entered into and is effective as of November 8,
2011, by and between QKL Stores Inc., a Delaware corporation (“QKLS”) and Mr.
Tsz Fung Philip Lo, an individual resident in Hong Kong. (“Mr. Lo”).


Preliminary Statement


QKLS desires to retain Mr. Lo, and Mr. Lo is willing to serve, as a member of
the Board of Directors of QKLS on the terms and subject to the conditions set
forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
below, QKLS and Mr. Lo hereby agree as follows:


1. Appointment.  The Board of Directors of QKLS has elected Mr. Lo, and Mr. Lo
has agreed to serve, as a member of the Board of Directors of QKLS, effective as
of the date of this Agreement.


2. Compensation.  For the duties and services to be performed by him under this
Agreement, QKLS will pay to Mr. Lo, and Mr. Lo agrees to accept, the
compensation described below in this Section 2.
 

 
a.  
Fee.  For all services rendered by Mr. Lo pursuant to this Agreement, both
during and outside of normal working hours, including but not limited to,
attending all required meetings of the Board of Directors or applicable
committees thereof, executive sessions of the independent directors, reviewing
filing reports and other corporate documents as requested by the Company,
providing comments and opinions as to business matters as requested by the
Company, the Company agrees to pay to Mr. Lo an annual fee (the “Fee”) in cash
of Fifteen Thousand Dollars ($15,000) during the Term (as defined below), so
long as Mr. Lo is serving on the Board of Directors.  The Fee (or such prorated
portion thereof) shall be paid in cash to Mr. Lo in equal, quarterly
installments no later than the 30th day following the end of the Company’s
fiscal quarter during the Term (beginning the fiscal quarter ending December 31,
2011).




 
b.
Committees.  The Board of Directors has appointed Mr. Lo, and Mr. Lo has agreed
to serve as, chairman of the Audit Committee and a member of the Nominating and
Corporate Governance Committee and the Compensation Committee .



3. Expenses.  QKLS will reimburse Mr. Lo for reasonable expenses incurred by him
in furtherance of his performance of duties hereunder, provided that such
expenses are substantiated in accordance with QKLS policies applicable to
members of its Board of Directors.
 
 
 

--------------------------------------------------------------------------------

 


4. Term and Termination.


a. Term. The term of this Agreement will commence as of the date the Board of
Directors appoints Mr. Lo a director of QKLS and will remain in effect for three
(3) years after the commencement of this Agreement (the “Term”). QKLS has no
obligation to cause the nomination or recommend the election of Mr. Lo to the
Board of Directors for any period of time in the future. Upon the termination of
Mr. Lo’s tenure as a member of the Board of Directors, QKLS will promptly pay to
Mr. Lo, or to his estate if his service is terminated upon his death, all fees
accrued for services rendered as a member of the Board and committees thereof
and expense reimbursements due as of the date of termination.


b. Termination. This Agreement and the Mr. Lo’s services hereunder shall
terminate upon the earlier of the following:


i. Removal as a director of the Company, upon proper Board or stockholder action
in accordance with the By-Laws and Articles of Incorporation of the Company and
applicable law;


ii. Resignation of Mr. Lo as a director of the Company upon written notice to
the Board of Directors of the Company; or


iii. Termination of this Agreement by the Company, in the event the requirements
of this position is not satisfied, as determined by the Company in its sole
discretion.


5. Indemnification. QKLS Shall indemnify Mr. Lo, as a director of QKLS, to the
maximum extent permitted under applicable law against all liabilities and
expenses, including amounts paid in satisfaction of judgments, in compromise, or
as fines and penalties, and counsel fees, reasonably incurred by Mr. Lo in
connection with the defense or disposition of any civil, criminal,
administrative or investigative action, suit or other proceeding, whether civil
or criminal, in which he may be involved or with which he may be threatened,
while an officer or director of QKLS. Expenses (including attorney’s fees)
incurred by Mr. Lo in defending any such action, suit or other proceeding shall
be paid by QKLS in advance of the final disposition of such action, suit or
proceeding upon receipt of an undertaking by or on behalf of him to repay such
amount if it shall be ultimately determined that he is not entitled to be
indemnified by QKLS. The right of indemnification provided herein shall not be
exclusive of or affect any other rights to which Mr. Lo may be entitled. The
provisions hereof shall survive expiration or termination of this Agreement for
any reason whatsoever. In the event of any conflict between the provisions
hereof and the indemnification provisions contained in QKLS’s articles of
incorporation or bylaws, or in any agreement between QKLS and Mr. Lo, the terms
of such articles, bylaws or agreement shall govern.
 
 
 

--------------------------------------------------------------------------------

 


6. Non-Exclusive. Nothing in this Agreement will prevent Mr. Lo (1) from serving
as an employee, officer or director of any other company, provided that such
performance is consistent with Mr. Lo’s duty of loyalty to QKLS, (2) from
serving on voluntary, community service committees and boards, and (3) from
owning shares representing less than 5% of the outstanding equity securities of
a company that is a competitor of QKLS. Mr. Lo will comply with and be bound by
QKLS’s policies, procedures and practices applicable to members of its Board of
Directors from time to time in effect during the term of this Agreement.


7. Conflicts. Mr. Lo represents that his performance of this Agreement will not
conflict with or breach any other agreement to which he is a party or may be
bound. Mr. Lo has not, and will not during the term of this Agreement, enter
into any oral or written agreement in conflict with any of the provisions of
this Agreement. Mr. Lo represents and warrants that he is not bound by any
agreements which prohibit or restrict him from: (a) competing with, or in any
way participating in a business that competes with, any former employer or
business of any former employer to the extent that Mr. Lo’s performance of his
duties under this Agreement would be deemed to constitute such competition; (b)
soliciting personnel of a former employer or business to leave such former
employer’s employment or to leave such business; or (c) soliciting customers,
suppliers, financing sources or other entities having a substantial relationship
with a former employer or business.


8. Representations and Warranties of QKLS. QKLS has filed all reports required
to be filed by it under the Securities Act and the Securities Exchange Act of
1934, as amended (the “Exchange Act”), including pursuant to Section 13(a) or
15(d) thereof, since January 1, 2010 (the foregoing materials being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Securities and Exchange Commission (the “Commission”) promulgated thereunder,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of QKLS included in the SEC Reports comply in all material respects
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the financial
position of QKLS and its consolidated subsidiaries as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments.
 
 
 

--------------------------------------------------------------------------------

 


There is no claim, action, suit, proceeding, arbitration, reparation,
investigation or hearing, pending or threatened, before any court or
governmental, administrative or other competent authority or private arbitration
tribunal, which could have an adverse effect on the business of QKLS; nor are
there any facts known to QKLS which could reasonably be expected to give rise to
a claim, action, suit, proceeding, arbitration, investigation or hearing, which
could have an adverse effect upon the business of QKLS


9. Governing Law; Mediation & Arbitration. This Agreement will be governed by,
and construed in accordance with the laws of the State of New York, without
regard to choice-of-law principles, as if made and to be performed solely in New
York.


10. Notices. All notices or other communications which are required or permitted
hereunder will be in writing and sufficient if delivered personally or sent by
air courier of first class certified or registered mail, return receipt
requested and postage prepaid, addressed as follows:
 
If to Mr. Lo, to:
Rm 1701A, 17/F, Nan Dao Commercial Building,
 
359-361 Queen;s Road Central,
 
Hong Kong
 
 
   
If to QKLS, to:
Zhuangyi Wang
 
1 Nanreyuan Street, Dongfeng Road
 
Sartu District, Daqing, 163300
 
China
   
with a copy to:
Mitch Nussbaum
 
345 Park Avenue
 
New York, New York 10154
 
USA


or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of delivery if
personally delivered; on the business day after the date when sent if sent by
air courier; and on the third business day after the date when sent if sent by
mail, in each case addressed to such party as provided in this Section or in
accordance with the latest written direction from such party.


11. Entire Agreement. This Agreement constitutes the sole agreement of the
parties and supersedes all oral negotiations and prior writings.


12. Advice of Counsel. EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES THAT, IN
EXECUTING THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE
OF INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.
 
 
 

--------------------------------------------------------------------------------

 


13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.


14. Amendments. No modification, waiver, amendment, discharge or change of this
Agreement shall be valid unless the same is in writing and signed by the party
against which the enforcement of said modification, waiver, amendment, discharge
or change is sought.


15. Severability. If any portion of any provision of this Agreement, or the
application of such provision or any portion thereof to any person or
circumstance shall be held invalid or unenforceable, the remaining portions of
such provision or portion of such provisions of this Agreement or the
application of such provision or portion of such provision as is held invalid or
unenforceable to persons or circumstances other than those to which it is held
invalid or unenforceable, shall not be effected thereby.


[signature page appears on the following page]
 
 
 

--------------------------------------------------------------------------------

 
 
[signature page to Agreement of November 8, 2011 by and between QKL Stores Inc.
and Mr. Tsz Fung Philip Lo]


The parties, by signing below, agree to the terms and conditions set forth in
this Agreement.
 

 
QKL Stores Inc.
         
 
By:
/s/ Zhuangyi Wang     Name:   Zhuangyi Wang     Title: Chief Executive Officer  
                            /s/ Tsz Fung Philip Lo      
Mr. Tsz Fung Philip Lo
 

 
 
 

--------------------------------------------------------------------------------

 